DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Tables 3 and 4 on specification pages 40 and 41 contain sequences that are not identified with a “SEQ ID NO:”. It is noted that the sequences that are missing identifiers are identified by SEQ ID NO: in other places in the specification, for example table 2 on page 35; however, each sequence listed in the specification should include the corresponding “SEQ ID NO:”. Appropriate correction is required.
	

Claim Objections
Claim 30 is objected to because of the following informalities:  the claim contains two commas (,,) in line 1 following the text “The CD19-specific chimeric antigen receptor of claim 19”. Appropriate correction is required.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 19-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1-4 and 19-22, Instant claims 1-4 are drawn to anti-CD19 antibody or antigen binding fragments thereof and provide sequence structures for the heavy chain complementarity determining regions (CDRs) and light chain complementarity determining regions (CDRs) of the antibodies. Claim 1 discloses structures for CDRH1, CDRH2, and CDRL1; Claim 2 discloses structures for CDRH3; Claim 3 discloses structures for CDRL2; and Claim 4 discloses structures for CDRL3. 
Instant claims 19-22 are drawn to a CD19-specific chimeric antigen receptor comprising an extracellular domain comprising an anti-CD19 antibody or antigen binding fragments thereof and provide sequence structures for the heavy chain complementarity determining regions (CDRs) and light chain complementarity determining regions (CDRs) of the antibodies. Claim 19 discloses structures for CDRH1, CDRH2, and CDRL1; Claim 20 discloses structures for CDRH3; Claim 21 discloses structures for CDRL2; and Claim 22 discloses structures for CDRL3. 
Based on the current structure of claims 1 and 19, the antibodies claimed can comprise any CDRH3 sequence and any CDRL2 and CDLR3 sequences and still fall under the claim limitation creating a genus of antibodies that bind to CD19. The structure of claims 1-4 and 19-22 are such that a range of antibodies or antigen binding fragments comprising many different heavy and light chain CDR combinations can be made and are described under the claims as antibodies or CARs that bind to CD19. There is no evidence in the disclosure that antibodies with every combination possible presented in claims 1-4 and 19-22 were isolated nor are there a substantial enough number of species disclosed to claim the genus of antibodies binding to CD19 that are claimed in claims 1 and 19. In the disclosure, the following antibodies were isolated and characterized (as shown in Table 2, page 35 and Tables 3 and 4 pages 40-41):

    PNG
    media_image1.png
    689
    1414
    media_image1.png
    Greyscale

In view of the disclosure, the heavy and light chain CDR combinations shown above represent the antibodies that applicant was in possession of at the time of filing. The current claims would allow for many other combinations outside of these to be made. For example, the antibody could have heavy chain CDRs 1-3 of SEQ ID NO:s 1, 2, and 3, respectively and light chain CDRs 1-3 of 4, 36, and 40, respectively. In this case, not only was this antibody not taught in the instant disclosure, but there is also no indication of what it would potentially bind to or guarantee that it would bind to CD19. 
Additionally, the species isolated and shown above do not provide a substantial enough number of species to claim the genus of antibodies binding to CD19 that are claimed in claims 1 and 19 where CDRH3, CDRL2, and CDRL3 can comprise any sequence. 
The state of the art prior to the effective filing date of the claimed invention demonstrates that antibody functionality is dependent on the entire antibody structure, particularly the combination of the heavy chain and light chain CDRs (all 6 CDRs), not just portions of the isolated antibody. For example, Chailyan, A., et al (2011) The association of heavy and light chain variable domains in antibodies: implications for antigen specificity FEBS Journal 278; 2858-2866 teaches that “the antigen-binding site of immunoglobulins is formed by six regions, three from the heavy chain variable domains, and three from the light chain variable domains which, on association of the two chains, form the conventional antigen binding site of the antibody” (abstract). Chailyan teaches that the mode of interaction between the heavy and light chain variable domains impacts the relative position of the binding loops and has an effect on the overall conformation of the binding site (abstract). Chailyan is demonstrating that the interaction between the heavy and light chain variable domains effects the conformation of the antibody and therefore the antibodies ability to recognize and bind to its target. Furthermore, the teachings of Chailyan point out that the binding site is formed by the combination of the heavy and light chain CDRs (six regions) together. As there is no disclosed or art-recognized correlation between  structure and function, it would be impossible for one of ordinary skill in the art to predict which CDR combinations would result in a structure that binds to CD19, particularly in view of claims 1 and 19 where the CDRH3, CDRL2, and CDRL3 could comprise any sequence.
The antibodies discussed above, with the heavy and light chain CDR combinations isolated by applicant, represent the antibodies that applicant was in possession of at the time of filing. It is not evident from the specification that every CDR combination possible in claims 1-4 and 19-22 would result in an antibody or binding fragment that binds to CD19 nor does the disclosure demonstrate that applicant was in possession of each and every CDR combination possible at the time of filing. Additionally, the genus of antibodies created with the wording of claims 1 and 19 are not supported by the disclosure. Overall, based on the disclosure, and the state of the art at the time of filing, a skilled artesian would not have recognized that applicant was in possession of the claimed invention at the time of filing. 

Claims 5-6, and 23-32 are rejected due to their dependency on rejected claims 1 and 19. 

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabled for treating a CD19 positive cell-associated disease, an autoimmune disease or an inflammatory disease, does not reasonably provide enablement for preventing a CD19 positive cell-associated disease, an autoimmune disease or an inflammatory disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to utilize the invention commensurate in scope with these claims. 
The instant claim is drawn to pharmaceutical composition comprising an effector cell expressing the CAR of claim 19 for preventing a CD19 positive cell-associated disease, an autoimmune disease or an inflammatory disease. The instant disclosure states that “the term ‘prevention’ refers to a prophylactic or protective treatment of a disease or a disease condition” (page 29, [0168]) and that diseases that can be prevented include B cell malignancies such as those listed on page 28, [0164] as well as autoimmune and inflammatory diseases such as those listed on page 28, [0165]. The disclosure does not further discuss how a patient would be identified as being at risk for developing a disease that could be prevented with the CAR cells of the invention and, in its broadest reasonable interpretation, the patient population could encompass the entire world population. That is to say that every living person is at risk of developing a disease, for example a cancer, that could be treated with the cells of the invention.
The disclosure does not define how one of ordinary skill in the art would select individuals from the population as being able to benefit from the disclosed treatment as a preventative measure, nor does the literature at the time of the effective filing date of the claimed invention. For example, a Google search for cancer prevention close to the effective filing date of the claimed invention teaches preventative measures such as the following:
Emmons, K. M., et al (Mar 2017) Realizing the Potential of Cancer Prevention — The Role of Implementation Science N Engl J Med 376(10); 986-990. Emmons et al. teaches risk modifiers that can be used in the prevention of cancer including cigarette smoking, BMI ratios, lack of physical activity, fruit intake, vegetable intake, screening for colon cancer, mammography, pap test, HPV vaccination, and HBV vaccination (Table 1).
Cuzick, J. (Aug 2017) Preventive therapy for cancer Lancet Oncol 18; e472- e482. Cuzick teaches the use of therapeutic preventative measures in addition to weight control and physical activity, such as low-dose aspirin for adults without the risk of hypertension or gastrointestinal bleeding, universal HPV vaccination, and other therapies such as anti-oestrogen drugs for breast cancer prevention targeting high-risks groups to “maintain a favorable benefit-risk ratio” (abstract). While Cuzick is identifying therapeutic regimens to prevent cancer Cuzick also teaches “the balance of risks and benefits is inherently more challenging for preventative than for therapeutic interventions. Only a small fraction of the apparently healthy people who receive a preventative treatment would ultimately develop the specific type of cancer being targeted. Moreover, the absence of the cancer is not quantifiable at an individual level, whereas all those treated will incur a risk of side-effects which are identifiable on an individual basis” (page e472, left column, paragraph 2).
These teachings not only fail to provide adequate guidance for the administration of a pharmaceutical composition of cells expressing the CAR of claim 19 as a preventative measure, but they also teach the difficulties of preventing cancer with therapeutic methods. Additionally, there are no working examples in the instant disclosure drawn to the prevention of cancer and such an assertion is beyond the scope of the instantly claimed invention.
In view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to determine which individuals could benefit from the pharmaceutical composition disclosed as a preventative step, with no guarantee that the individual would have developed cancer without the treatment. In addition, the individual would possibly have to suffer side effects from the treatment with no assurance of the necessity of the treatment.

Allowable Subject Matter
Claims 1-6 and 19-32 would be allowable if rewritten to overcome the rejections and objections set forth in the instant office action. The following is a statement of reasons for the indication of allowable subject matter:  
The instant claims are drawn to isolated anti-CD19 antibodies or antigen binding fragments (claims 1-6) and the use of those anti-CD19 antibodies or antigen binding fragments in a CD19-specific chimeric antigen receptor (claims 19-32). While antibodies that bind to CD19 are well known in the art, the CDR combinations isolated by applicant and disclosed in the instant application are novel to the prior art. Additionally, there would have been no motivation for one of ordinary skill in the art to have generated antibodies with these combined structures, therefore, they are also non-obvious. The following is considered the be the closest prior art:

WO 2010/126590 A1 (Cold Spring Harbor Laboratory) 4 Nov 2010
WO’590 teaches antibodies and fragments that inhibit PTP1B and teaches the closest structures to the CDR combinations of the instant invention as shown in the example alignments below:

CDRHs 1-3 of SEQ ID NO:s 1, 2, and 3, respectively aligned with WO’590 SEQ ID NO: 26

    PNG
    media_image2.png
    172
    588
    media_image2.png
    Greyscale


CDRLs 1-3 of SEQ ID NO:s 4, 5, and 6, respectively, aligned with WO’590 SEQ ID NO: 41

    PNG
    media_image3.png
    178
    582
    media_image3.png
    Greyscale


	While the structures taught by WO’590 share some similarities in the CDRs with the instant application, the structures taught by WO’590 bind to a different target (PTP1B) than the instant application and do not have 100% matching CDRs. 

US 2016/0152723 A1 (Juno Therapeutics, Inc.) 2 Jun 2016
Juno teaches CD19 binding molecules including anti-CD19 antibodies, including antibody fragments such as single-chain fragments and chimeric receptors including the antibodies such as chimeric antigen receptors (CARs) (abstract). Juno teaches that the CAR receptors comprise an anti-CD19 antibody or antigen binding fragment thereof, a transmembrane domain, and an intracellular signaling domain (page 6, [0085]. Juno teaches that the CAR transmembrane domain comprises a transmembrane portion of a costimulatory molecule such as CD28 or 41BB (page 6, [0087]) and that the intracellular signaling domain comprises CD3 zeta (page 6, [0086]). Juno further teaches costimulatory domains of CD28, 4-1BB, OX40, and CD27 (page 21, [0260]). Juno also teaches pharmaceutical compositions of the formulations disclosed for administration as adoptive cell therapy as well as methods for administering the cells to subjects, e.g., patients (page 23, [0278]). While Juno teaches many of the same elements as the instant application, the structures of the antibodies and CAR taught by Juno differ from the instant application. Furthermore, it would not have been obvious to one of ordinary skill in the art to create the structures of the instant application from those taught by Juno and therefore the instant structures are not obvious over the teachings of Juno.

In prior art searches of the CDR combinations taught by the instant application, no matching structures were identified. Based on the nature of antibody functionality and the sensitivity of antibody affinity to variations in the amino acid sequences, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of these references to include the exact antibody structures disclosed in the instant application without undergoing a significant amount of trial and error experimentation. Therefore, it was concluded that there is no teaching, suggestion, or motivation in the prior art to create the antibody structures of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647